PER CURIAM.
This case originated in the police court of the city of Phoenix, the appellant being *303charged with the misdemeanor of gambling in violation of a city ordinance. From a conviction in the police court, he appealed to the superior court of Maricopa county, and, upon a trial de novo, was again convicted. Not satisfied, he attempted to appeal to this court.
An inspection of the record convinces us the case does not fall within the exception permitting an appeal to the Supreme Court. Section 1156, Pen. Code 1913 (section 5137, Rev. Code 1928).
The appeal is dismissed.